Title: To Thomas Jefferson from James Monroe, 24 October 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir. 
                     Richmond Octr. 24th. 1808.
                  
                  Immediately after you left Albemarle, I was forc’d to go to Loudoun to make some arrangements in the estate with which I am charged there, & having returned by the same route, I did not reach this place till yesterday late at night. I had not therefore the pleasure to receive your kind favors of the 12th. & 13. till to day.
                  The papers noted in your letters to me shall most certainly be omitted from the publication which will be made of our correspondence. In truth I had resolved to suppress the publication altogether, in case I should see in the communication which I expected to receive from you here any cause to infer—that you had the slightest objection to it. But the unreserved manner in which you have assented to the publication, & the interest you take in it for a reason assign’d in your letter of the 12th. instant, with the hope and confident belief which I cherish that it will not only be consoling to many of our friends, but produce with others in the way of conciliation, an useful effect, have induc’d me to proceed in it. With that view I took the liberty to permit an extract from your letter of the 12th. to be handed to the publick yesterday through one of the gazettes of this city. I shall peruse again with the utmost attention your letters & strike from them whatever there may be reason to presume, there can be any objection to the publication of, as I shall attend with the most scrupulous care to every circumstance which can be interesting to your feelings & honor. 
                  I am Dear Sir with great respect very sincerely your friend & servant
                  
                     Jas Monroe 
                     
                  
               